OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/24/2015                                                    COA No. 02-14-00048-CR
COLLINS, GILBERT JUNIOR A/K/A GILBERT JOUINOR COLLINS Tr. Ct. No.
1324831D                               PD-0635-15
This is to serve notice to the court of appeals that this Court granted a motion for
extension of time to file a petition for discretionary review until June 24, 2015. The
time for filing the petition for discretionary review has expired.
                                                                      Abel Acosta, Clerk

                              2ND COURT OF APPEALS CLERK
                              DEBRA SPISAK
                              401 W. BELKNAP, STE 9000
                              FORT WORTH, TX 76196
                              * DELIVERED VIA E-MAIL *